DETAILED ACTION

	Claims 1 – 10, which are currently pending, are fully considered below.

Allowable Subject Matter
Claims 1 - 10 are allowed.

Reasons for Allowance
	Claims 1 – 10 are allowed over the prior art of record because independent claims 1 and 9 recite the limitation of “calculating a correlation index,” which is then used to estimate a defect factor, where the correlation index is calculated using a time window and correlation analysis method such as Spearman’s rank correlation or Cramer’s coefficient of association (instant paragraph [0020]).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kevin Lyman et al. teaches a model assisted annotating system (U.S. Patent 11,257,575).
Anantha K. Boyapalle et al. teaches a system and method to assess information handling system health and resource utilization (U.S. Patent 10,073,753).
Klyoshi Okamoto et al. teaches a driving apparatus, sheet processing apparatus having driving apparatus, image forming apparatus having sheet processing apparatus and control system (U.S. Patent 7,156,391).
Yutaka Tandi teaches a semiconductor defect categorization device and program for semiconductor defect categorization device (U.S. Patent Publication 20150213596).
Tsunehiro Sakai et al. teaches a defect image processing apparatus, defect image processing method, semiconductor defect classifying apparatus, and semiconductor defect classifying method (U.S. Patent Publication 20120141011).
Andrew J. Richardson teaches an apparatus, systems and methods for accepting or rejecting a manufactured medical device (U.S. Patent 8,311,312).
Shunji Maeda et al. teaches a method and apparatus for processing inspection data (U.S. Patent 6,456,951).
Kenji Tamaki teaches a monitoring diagnostic device and monitoring diagnostic method (U.S. Patent Publication 20130132000).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        February 25, 2022